502 S.E.2d 557 (1998)
232 Ga. App. 630
JONES
v.
The STATE.
No. A98A0658.
Court of Appeals of Georgia.
May 21, 1998.
Billy M. Grantham, Donalsonville, for appellant.
J. Brown Moseley, District Attorney, John A. Warr, Assistant District Attorney, for appellee.
HAROLD R. BANKE, Senior Appellate Judge.
Juan Jones was convicted of selling cocaine. In his sole enumeration, he challenges the sufficiency of the evidence establishing his identity as the perpetrator. Held:
The record shows that an individual resembling Jones sold crack cocaine to an undercover team which videotaped the transaction. The jury was shown the videotape twice and viewed still photographs taken from the videotape. In addition, at trial both the undercover officers identified Jones as the individual who sold them the crack. Both also testified that the transaction took place through the driver's side window of the officers' vehicle.
Notwithstanding Jones' mother's testimony that Jones was attending a barbeque at the time of the offense and the sheriff's doubts about the video, the evidence, viewed in the light most favorable to the verdict, was sufficient to permit the jury to identify Jones as the perpetrator. Jackson v. Virginia, 443 U.S. 307, 319-20, 99 S. Ct. 2781, 2789-90, 61 L. Ed. 2d 560 (1979). Determinations of witnesses' credibility, including the accuracy of eyewitness identification, are within the jury's exclusive province. Norris v. State, 258 Ga. 889, 890(1), 376 S.E.2d 653 (1989). Our role is limited to evaluating the sufficiency of the evidence, not reweighing it. Pardo v. State, 215 Ga.App. 317(1), 450 S.E.2d 440 (1994).
Judgment affirmed.
McMURRAY, P.J., and BLACKBURN, J., concurring.